ACCEPTED
                                                                                            01-15-00650-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       12/9/2015 2:18:14 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                           CAUSE NO. 01-15-00650-CR

MICHAEL JAMES GUERRA,                      §          IN THE COURT OF APPEALS
                                                                   FILED IN
                                                                1st COURT OF APPEALS
    Appellant                              §                        HOUSTON, TEXAS
VS.                                        §          IN HOUSTON,    TEXAS
                                                                12/9/2015 2:18:14 PM
                                           §                    CHRISTOPHER A. PRINE
THE STATE OF TEXAS,                        §          1ST JUDICIAL DISTRICT
                                                                        Clerk

     Appellee

                     MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

        COMES NOW, MICHAEL JAMES GUERRA Appellant, and files this

Motion for Extension of Time to File Appellant's Brief, pursuant to Rules 10.5(b)

and 38.6(d), Texas Rules of Appellate Procedure.          In support of this Motion,

Appellant would show the following:

                                           I.

        Appellant’s brief is currently due to be filed on December 18, 2015. Counsel

for Appellant requires an extension of sixty (60) days within which to complete and

file Appellant’s brief in this cause. This is Appellant’s first request for extension of

time.

                                          II.

        Counsel for Appellant has worked diligently on the brief since receiving the

record, but has been unable to complete it based on the incomplete record and for the

following reasons:
       1. On November 19, 2015, Counsel for Appellant appeared in the case
          styled Ex Parte Said Acosta, in the County Criminal Court at Law No. 7
          of Harris County, Texas, the Honorable Pam Derbyshire presiding.

       2. On November 20, 2015, Counsel attended a Continuing Legal Education
          Course titled the Annual Donald Davis Seminar: Dealing with the
          Practice.

       3. On November 25, 2015, Counsel for Appellant appeared for a Petition
          for Non-Disclosure hearing in the County Criminal Court at Law No. 9
          of Harris County, Texas, the Honorable Analia Wilkerson presiding.

       4. On November 26, 2015 and November 27, 2015, Counsel’s law office
          was closed for the Thanksgiving holiday.

       5. From November 29, 2015 until December 6, 2015, Counsel was out of
          the country on a prepaid vacation.

       6. On December 9, 2015, Counsel for Appellant appeared for a Petition for
          Non-Disclosure hearing in the 337th Judicial District Court, the
          Honorable Renee Magee presiding.

       This request is not made for the purpose of delay, but rather this request is

made to allow counsel adequate time to prepare Appellant’s Brief. Appellant

moves this Court for an order granting an extension of sixty (60) days, or until

February 16, 2016, for Appellant to submit the brief in this case.

       WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court

for an order granting an extension of sixty (60) days, for Appellant to submit the

brief in this case.
Respectfully submitted,



/s/ Brittany Carroll Lacayo
BRITTANY CARROLL LACAYO
TBA No. 24067105
212 Stratford St.
Houston, Texas 77006
Telephone: (713) 504-0506
Facsimile: (832) 442-5033
Email: Brittany@bcllawfirm.com

COUNSEL FOR APPELLANT,
MICHAEL JAMES GUERRA
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the motion contains 345 words.



                                             /s/ Brittany Carroll Lacayo
                                             BRITTANY CARROLL LACAYO
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing Motion

for Extension of Time to File Appellant's Brief was delivered via facsimile to the

Harris County District Attorney’s Office, Appellate Division, on this the 9th day of

December 2015.




                                             /s/ Brittany Carroll Lacayo
                                             BRITTANY CARROLL LACAYO
                           CAUSE NO. 01-15-00650-CR

MICHAEL JAMES GUERRA,                        §     IN THE COURT OF APPEALS
    Appellant                                §
VS.                                          §     IN HOUSTON, TEXAS
                                             §
THE STATE OF TEXAS,                          §     1ST JUDICIAL DISTRICT
     Appellee

                                      ORDER


      On this the _____ day of _______________, 201___, came on to be heard the

Appellant's Motion for Extension of Time to File Appellant's Brief and the Court is

of the opinion that this Motion should be:

      GRANTED, and the deadline for filing the Appellant's brief in Cause No. 01-

15-00650-CR is extended to ____________________, 201__.

      DENIED, to which action of the Court the Appellant objects.

SIGNED this the _____ day of _______________, 201__.



                                       __________________________________
                                       JUDGE PRESIDING